DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on November 11, 2021 have been received and entered. Claims 1, 4, 6-12, 15 and 16 have been amended, while claims 2-3, 13-14, 17-32 have been canceled.  Claims 1, 4-12, 15 and 16 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claims 1, 3-19 (group I) in the reply filed on January 24, 2020 was acknowledged.  Applicant further elected (i) somatic genomic engineering and (ii) a Fah-/- nonhuman animal as species for claims 4 and 19 respectively over telephone on April 15, 2020. Upon further consideration election of species requirement for claim 4 was withdrawn and all the non-elected species were rejoined with the elected invention. Claims 1, 4-12, 15 and 16 are under consideration. 
Priority
This application is a 371 of PCT/US2017/039474 filed on 06/27/2017 that claims priority from US provisional application no 62/509,942, filed on 05/23/2017, which claims priority from US provisional 62/355,102 filed on 06/27/2016.

Withdrawn-Claim Rejections - 35 USC § 112-scope of enablement  
Claims 1, 3-12, 15-16 and 19 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification fails to provide an enablement for the full scope of the claimed invention. Applicants’ amendment of base claim obviates the grounds for rejection. Therefore, previous rejection of claims 1, 3-12, 15-16 and 19 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (WO/2005/074677, dated 08/18/2005) as evidenced by Wolf et al (US Patent no 7700822, dated 04/20/2010), Kato et al (Drug Metab Dispos 43:1208–1217) and Azuma et al (Nat Biotechnol. 2007 25(8): 903–910).
Claim interpretation: Cytochrome P450 reductase is also known as NADPH: P450 oxidoreductase, P450 reductase, POR, CPR, CYPOR. 
With respect to claims 1, 3-4, 6-7, 18 Wolf et al teach a method of screening therapeutics, said method comprising (i) providing an immune deprived conditional reductase null mouse (see page 7, line 8-9), and (ii) transplanting human hepatocyte to said reductase null mouse such that only human hepatocyte provides hepatocyte-mediated P450 metabolism in the absence of background mouse metabolism (see page 7, line 20-24). Wolf (1) citing Wolf(2) disclose transgenic mouse is produced by introducing into a mouse embryonic stein cell a CPR targeting construct comprising exon 3-16 of the mouse CPR gene in a cassette flanked by the same orientation of loxP sites and comprising selectable marker neomycin (neo) operably linked to a herpes simplex virus thymidine kinase promoter (HSV-tk), selecting a mouse homozygous for a floxed CPR locus (CPR lox/lox) and crossing the CPR lox/lox mouse with a Cre ALB line resulting in a homozygous liver specific CPR conditional knockout mouse (see claims and example 1 and 2 of ‘822). It is relevant to note that Wolf (2) also contemplate introducing human cells, especially hepatocytes into the immuno-deprived reductase null animal of the present invention so as to investigate contribution of human cells or hepatocytes in P450-mediated product metabolism and/or toxicity (see col. 11, lines 38-44 and lines 53-57). 
Regarding claims 6-8 and 12, Wolf et al (2) teach that mouse animal comprises a floxed allele of the CPR gene, and wherein the non-human animal is provided with a Cre recombinase sufficient to produce a conditional knockout of the CPR gene. Wolf continue to teach mice carrying CPRlox/- are injected with a modified adenovirus in which Cre expression is regulated by the cytomegalovirus (CMV) promoter (example 2). Wolf et al further teaches specific hepatic deletion of CPR was achieved by crossing CPRlox/lox mice into a line where Cre expression was regulated by the rat albumin promotor (see col. 17, lines 51-61).
While Wolf( 1) and (2) teach transplanting human hepatocyte in immunodeficient mouse whose genome comprises homozygous conditional deletion of endogenous CPR such that  no functional CPR protein is made, but differ from claimed invention by not disclosing  that (i) said immunodeficient mouse further comprises in its genome comprises uPA expressing  fah-/- rag-2-/-, IL-2rg-/- and (ii) wherein human hepatocytes account for at least 70% of all hepatocytes in the liver of the chimeric mouse.
Before the effective filing date of the instant application, Kato et al disclose crossing the Cyp3a knockout mouse to the albu PA/SCID immunodeficient mouse that is repopulated with over 70% human hepatocytes to improve the prediction of drug metabolism and pharmacokinetics in humans (see abstract, see page 1209, col. 2, para. 2, see page 1211, col. 1, para. 1). Kato further teaches this concept may be useful for generating humanized animal -/- rag-2-/-, IL-2rag-/-.
Azuma et al disclose limitation of previous model that were permissive for re population of human hepatocyte (see page 903, col. 2, paea. 1 and 2). Azuma et al teach administration of urokinase-expressing adenovirus in FRG (Fah–/–/Rag2–/–/Il2rg–/– (FRG)) mice before transplantation of human hepatocytes (see page 904, col. 1, para. 2). Azuma et al assayed FAH enzyme activity to confirm hepatocytic function of the repopulating cells, It is disclosed that the recipient mouse livers had considerable FAH enzyme activity, equaling or exceeding normal mouse liver (Fig. 1c–e).  Azuma et al confirms that >70% of liver parenchyma is repopulated with FAH-positive human hepatocytes (Fig. 1f, g). It is further disclosed that in many recipient the engrafted hepatocytes occupied >80% of the parenchyma without disturbing the recipient liver organization (Fig. 2b, e,f).Azuma et al contemplated using said mouse reconstituted with human hepatocytes to study drug metabolism (see page 205010, col. 2, last para. 4) (see para. 116, 117, figure). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art  to modify the method by using the hepatic reductase conditional null mice in which the floxed cytochrome P450 reductase gene that could be conditionally deleted in the liver as disclosed in Wolf(1)/Wolf(2) in  a suitable background such as FAH (uPA expressing fah-/- rag-2-/-, IL-2rg-/) immunodeficient mouse as disclosed in Kato and  Azuma  prior to human hepatocyte transplantation,  with a reasonable expectation of success, to use  uPA expressing fah-/- rag-2-/-, IL-2rg-/- Poh-/- immune-deprived cytochrome P450 reductase gene conditional null animal to investigate P450-mediated product metabolism or  drug candidate screening, before the effective filing of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because Kato and Azuma provided explicit motivation to use uPA-expressing fah-/- rag-2-/-, IL-2rg-/- reconstituted human hepatocytes to study drug metabolism that was known to overcome limitation of previously reported immunodeficient mouse model. One of skill in the art would have been expected to have a reasonable expectation of success in obtaining uPA expressing fah-/- rag-2-/-, IL-2rg-/- conditional Poh-/- mouse because it was conventional in art to use chimeric mice with humanized liver expressing human P450s similar to those in humans and whose livers and small intestines do not express murine liver drug metabolizing enzymes for predicting drug metabolism and pharmacokinetics.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (WO/2005/074677, dated 08/18/2005) as evidenced by Wolf et al (US Patent no 7700822, dated 04/20/2010), Kato et al (Drug Metab Dispos 43:1208–1217), Azuma et al (Nat Biotechnol. 2007 25(8): 903–910) and further in view of Wang et al (Biochemical Pharmacology 105 (2016) 80–90).

Before the effective filing date of the instant invention, it was routine is art to use gRNA and Cas9 to edit the targeted genome. For instance, Wang et al disclose method to identify sequence of the target gene to an online optimized CRISPR design tool (http://tools.genome-engineering.org) to generate potential KO target. Selected target sequence is an 18 bp DNA sequence with a PAM site (50-NGG-30) in the 30 end. It is further disclosed that sgRNA of the target gene and Cas9 mRNA are co-injected into cytoplasm of one cell stage embryos to generate KO animal (see page 81, col. 2 to page 82, col. 1, para. 1-2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art  to combine the teaching of prior art  providing the immunodeficient hepatic reductase conditional null mice of Wolf in which the conditional cytochrome P450 reductase gene has been deleted in the liver in a suitable background such as uPA-expressing fah-/- rag-2-/-, IL-2rg-/- immunodeficient mouse as suggested by Azuma using CRISPR/ Cas9  system  as in Wang, as a matter of design choice,  with a reasonable expectation of success, to use  said Poh-/- reductase null animal in triple knockout uPA-expressing fah-/- rag-2-/-, IL-2rg-/- immune-deprived mouse background to investigate P450-mediated product metabolism or  drug candidate screening, before the effective filing of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because Azuma provided explicit motivation to use uPA-expressing fah-/- rag-2-/-, IL-2rg-/- reconstituted with human hepatocytes to study drug metabolism that was known to overcome limitation of previously reported immunodeficient mouse model and it was generally known that a target gene could be deleted by mutation, or somatic genome engineering using gRNA and Cas9. One of skill in the art would have been expected to have a reasonable expectation of success in obtaining uPA expressing fah-/- rag-2-/-, IL-2rg-/- Poh-/- mouse because it was conventional in art to use chimeric mice with humanized liver expressing human P450s similar to those in humans and whose livers and small intestines do not express murine liver drug metabolizing enzymes for predicting drug metabolism and pharmacokinetics.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicant disagree with the rejection in part relying on Bissig and Ding’s declaration that the skilled artisan would have no reasonable expectation of success transplanting human hepatocytes into a chimeric mouse comprising a conditional knockout of the endogenous Por gene such that no functional endogenous Por protein is produced (such chimeric mouse also having a Rag-/-II-2Rg-/- Fah-/- phenotype), wherein the human hepatocytes account for at least 70% of all hepatocytes in the liver of the chimeric Rag-/-Il-2Rg-/- Fah-/- Por-/- mouse. The 
	In response, it should be noted that base claim 1 recite only two active steps of (i) providing a chimeric Rag-/-Il-2Rg-/- Fah-/- Por-/- mouse, and (ii) transplanting human hepatocytes into the mouse of step (a). In the instant case, wherein clause does not limit the process claim as clause fails to give meaning and purpose to the manipulative steps. Applicant in part agree that Wolf teaches a liver specific conditional deletion of Por-/- mouse that does not produce functional Por protein the liver, but assert that Wolf provide merely speculative statements for hepatocyte transplantation in said mouse. It should be noted that Wolf further suggests and/or provide motivation to one of ordinary skill in the art of transplanting human hepatocytes into the liver of an immunodeficient Por-/- knockout mouse so as to investigate contribution of human cells or hepatocytes in P450-mediated product metabolism and/or toxicity” (see col. 11, lines 38-44 and lines 53-57). The art teaches mouse where the CPR gene is flanked with loxP sequences (as in Wolf) so that CPR can be conditionally deleted in the postnatal period in a specific tissue (liver) by developmentally controlled expression of Cre recombinase can survive to adulthood in good health. but differ from claimed invention by not disclosing that said immunodeficient mouse comprises in its genome comprises fah-/- rag-2-/-, IL-2rg-/- gene. Kato and Azuma cure the deficiency by teaching the concept of using chimeric human mouse model that may be useful for generating humanized animal models with knockout prima facie obvious for a person of ordinary skill in the art  to modify the method by using the hepatic reductase conditional null mice in which the floxed cytochrome P450 reductase gene that could be conditionally deleted in the liver as disclosed in Wolf(1)/Wolf(2) in  a suitable background such as FAH (uPA expressing fah-/- rag-2-/-, IL-2rg-/) immunodeficient mouse as disclosed in Kato and  Azuma  prior to human hepatocyte transplantation,  with a reasonable expectation of success, to investigate P450-mediated product metabolism or  drug candidate screening. One of ordinary skill in the art would be motivated to do so because Kato and Azuma provided explicit motivation to use uPA-expressing fah-/- rag-2-/-, IL-2rg-/- reconstituted human hepatocytes to study drug metabolism that was known to overcome limitation of previously reported immunodeficient mouse model. In response to applicant’s argument that there is no reasonable expectation of success, it should be noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). To the extent prior art successfully reported engrafting human hepatocyte to an immunodeficient (fah-/- rag-2-/-, IL-2rg-/-) mouse, it is applicable to the rejection. 
	The Bissig Declaration’s relying on the references of Weng and Gu that the liver of the of the Por-deficient mouse would be too toxic to the transplanted human hepatocytes and such mouse accumulates high level of drugs that are toxic to human hepatocytes are not persuasive because the claims do not require modulation of any specific product metabolism and/or toxicity

	 It is relevant to note that instant specification teaches injecting PIRF (Rag-/-Il-2Rg-/- Fah-/- Por-/-) mouse, an adeno-Cre (2.2 × 1010pfu per mouse) before human hepatocyte transplantation. It is relevant to note that instant specification teaches deletion of the Por gene could be achieved [such that no functional protein is produced as required by claim 1] only in double- adeno-Cre injected humanized PIRF (Hu-PIRF 2x) mice (see figure 10 and example 14) (see Barzi et al Nature Comm, 2017, 8: 39, 1-9, IDS cited as evidence without relying on rejection). 

    PNG
    media_image1.png
    397
    632
    media_image1.png
    Greyscale

	 

    PNG
    media_image2.png
    194
    479
    media_image2.png
    Greyscale

It is apparent from the foregoing figure 10 and 12B of the specification (above) that to ensure cytochrome P450 metabolism would be human-specific, specification discloses a method that inject Adeno-Cre (2.2 × 1010pfu per mouse) before human hepatocyte transplantation and an additional dose of Adeno-Cre in some highly humanized PIRF (Hu-PIRF) mice that results in complete deletion of Por such that no protein is produced. Applicant should note that as stated before human hepatocyte transplantation and an additional dose of Adeno-Cre in some highly humanized PIRF (Hu-PIRF) mice that results in complete deletion of Por such that no protein is produced. Applicant should note that method steps in base claims are not so limited. 
On pages 8-9 of the applicant’s argument, applicant argues that the teachings of Azuma describing a Rag-/-Il-2Rg-/- Fah-/- mouse transplanted with human hepatocytes does not remedy the unpredictability of transplanting human hepatocytes into a chimeric Por-/- mouse, such that the human hepatocytes account for at least 70% of all hepatocytes in the liver of the chimeric Por-/- mouse, as described above. As stated previously, Azuma is silent with respect to a chimeric Por-/- mouse. Although the authors of Azuma were successful in transplanting 70% human hepatocytes in the disclosed Rag-/-Il-2Rg-/- Fah-/- mouse (data which contrasts with the disclosure of Bissig also submitted in 2007 (engrafting 20% human hepatocytes), and previously cited by the Office in the record), it does not provide any reasonable expectation of success in curing the difficulties and unpredictability in transplanting human hepatocytes into a chimeric mouse comprising a conditional knockout of the endogenous Por gene such that no functional endogenous Por protein is produced (such chimeric mouse also having a Rag-/-II-2Rg-/- Fah-/- phenotype), wherein the human hepatocytes accounts for at least 70% of all hepatocytes. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument unpredictability of transplanting human hepatocytes into a chimeric Por-/- mouse, it is noted that prior art explicitly suggested and provided motivation to transplant human hepatocyte in an immunodeficient Por-/- mouse.  It is in this context, prior art summarized by the references of Kato and Azum both reported successful transplantation of human hepatocytes in an immunodeficient mouse that accounts for at least 70% of all the hepatocytes of all hepatocytes in the liver of said mouse, thus the relevance of Applicants' arguments with respect to higher engraftment of human hepatocytes in the mouse of prior art of record is not apparent. It is emphasized that the claimed method would have been obvious over the prior art relied upon because one reference (Kato and Azuma) contained a In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Kato teaches repopulating human hepatocytes in a mouse whose genome comprises inactivation of endogenous drug metabolizing enzyme with replacement index > 70%. Further, Azuma et al teach FRG mice can be engrafted with human hepatocytes at any age and could be used in assessing the role of these gene products in human drug metabolism and toxicity in vivo, thus the relevance of Applicants' arguments with respect to human hepatocytes engraftment of at least 70% of all hepatocytes is not apparent. Further, repopulating human hepatocytes in a mouse whose genome comprises inactivation of endogenous drug metabolizing enzyme that has high level of engraftment are described by Kato.  Such methodology for making chimeric mouse was known in the prior art. Therefore, the fact that repopulating human hepatocytes in an immunodeficient FRG mouse whose genome comprises inactivation of endogenous drug metabolizing enzyme to a greater extent in said mouse is an expected result, and is the goal behind repopulation of human hepatocytes. In the instant case, unexpected results of human hepatocytes engraftment of at least 70% of all hepatocytes in Rag-/-Il-2Rg-/- Fah-/- Por-/- mouse have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." The method disclosed in the specification showing greater than 70% engraftment of human hepatocyte requires steps of injecting Adeno-Cre (2.2 × 1010pfu per mouse) before human hepatocyte transplantation and an additional dose of Adeno-Cre in the humanized PIRF (Hu-PIRF) mice resulting in complete deletion of Por such that no protein is produced and a higher engraftment of at least 70% of all hepatocytes in Rag-/-Il-2Rg-/- Fah-/- Por-/- mouse. The claims are not so limited. 
Examiner’s note: Should applicant amend the base claim to recite the method step of injecting Adeno-Cre in a Rag-/-Il-2Rg-/- Fah-/- mouse whose genome comprises a floxed homozygous Por gene (Porlox/lox)  to produce Rag-/-Il-2Rg-/- Fah-/- Por-/-  mouse followed by human hepatocyte transplantation and then an additional dose of Adeno-Cre in the humanized PIRF (Rag-/-Il-2Rg-/- Fah-/- Por-/- , Hu-PIRF) mice gene such that no functional protein is produced, wherein the human hepatocytes accounts for at least  70% of all hepatocytes in said PIRF  mouse, instant obviousness rejection would be withdrawn, pending further consideration.


Claim Objections
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Nakada et al Biopharm Drug Dispos . 2016 Jan;37(1):3-14, 2016 (online 9/2015) teaches repopulating human hepatocyte in Cyp3a KO mouse. 
Bissig et al (PNAS, 2007, 104, 51, 20507-20511).
Grompe et al (USPGPUB 20100325747, dated 10/23/2010).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632